Name: 2000/583/EC: Commission Decision of 27 September 2000 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (notified under document number C(2000) 2735) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  animal product;  trade;  agricultural policy;  tariff policy
 Date Published: 2000-09-30

 Avis juridique important|32000D05832000/583/EC: Commission Decision of 27 September 2000 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (notified under document number C(2000) 2735) (Text with EEA relevance) Official Journal L 246 , 30/09/2000 P. 0067 - 0068Commission Decisionof 27 September 2000amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC(notified under document number C(2000) 2735)(Text with EEA relevance)(2000/583/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1). and in particular Article 10 thereof,Whereas:(1) Directive 97/78/EC repealed and replaced Council Directive 90/675/EEC(2), under which Commission Decision 94/360/EG on the reduced frequency of physical checks on consignments of certain products to be imported from third countries(3), was drawn up.(2) Following the discovery earlier of traces of growth-promoting xenobiotic hormones in meat imported from the United States of America, Commission Decision 1999/302/EC(4) put in place in enhaced system of controls on all imports of fresh bovine meat and offal, exlcuding bison meat and offal, imported from that country.(3) After the discovery of this residue finding, the authorities in the United States of America reinforced their hormone-free cattle programme in June 1999, but in the face of further problems in this programme identified in the course of a mission to the United States by the Food and Veterinary Office of the Commission, the hormone-free programme was suspended in July 1999 and relaunched later in September 1999, in an enhanced form as the non-hormone-treated cattle programme.(4) The additional controls put in place by Decision 1999/302/EC have not resulted in a single positive sample being identified during the intervening period and in addition none of the testing carried out under the European Community additional testing programme for hormones, has shown any positive results.(5) It is considered but it is now appropriate to remove the additional safeguard measures enacted in 1999 and to reduce the frequency of checks on fresh meat imported from the United States of America, from checks on all consignments to checks on 20 % only of consignments, which is equivalent to the normal level of physical checks for all fresh meat imported from third countries, laid down in Decision 94/360/EC.(6) It is important to make clear that all of the consignments of fresh meat imported from the United States of America that are subject to physical checks must still undergo laboratory examination for the appropriate hormone residues.(7) This Decision is a first step towards phasing out completely the obligation to test for hormones each consignment selected for physical checks, and the Decision will be reviewed on the basis of future test results.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 94/360/EC is amended as follows:1. In Article 1a(1), the first indent is deleted and replaced by the following:"- the frequency of physical checks is 20 %,"2. In Article 1a(1), the second indent is deleted and replaced by the following:"- two official samples shall be taken from each consignment tested, and subsequently examined for residues of each of the xenobiotic hormones melengestrol acetate, trenbolone, zeranol, and stilbenes including diethylstilboestrol, and for abnormally high levels of residues of the natural hormones 17-beta-oestradiol, progesterone and testosterone,"3. Article 1a(2) is deleted.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 373, 31.12.1990, p. 1.(3) OJ L 158, 25.6.1994, p. 41.(4) OJ L 117, 5.5.1999, p. 58.